Citation Nr: 1122170	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  06-16 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a left ankle disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from June 1963 to June 1966.                 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2004 of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In June 2008, the Board remanded this matter for additional development.    

A claim to reopen a service connection claim for hypertension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As the Board does not have jurisdiction over the claim, it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The evidence of record does not preponderate against the Veteran's claim that a left ankle disorder relates to service. 


CONCLUSION OF LAW

Residuals of a left ankle disorder were incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be in complete compliance with every aspect of the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002) (VCAA) with respect to the Veteran's claim, the Board has determined that the evidence supports a grant of the benefits sought.  Consequently, any lack of notice and/or development under the VCAA cannot be considered prejudicial to the veteran, and remand for such notice and/development would be an inefficient use of VA time and resources.  

II.  The Merits to the Claim for Service Connection

The Veteran claims that he incurred a left ankle disorder during service.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  When a Veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.303(a) (2010).

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2010).  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for disease that is diagnosed after discharge from active service, when the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d).

In this matter, the record demonstrates that the Veteran injured his left ankle during service.  Service medical records dated in January 1964 demonstrate that the Veteran fractured his left foot "jumping from plane."  These records indicate that the Veteran was hospitalized subsequently for 2 months.  And, though the record does not contain a hospital report or surgery report, a service medical record indicates that the Veteran underwent surgery for his injury.  

The Board finds the evidence of record in equipoise on whether the Veteran has a current ankle disorder.  

On the one hand, no medical evidence of record indicates that the Veteran has a current left ankle disorder.  The record contains private and VA treatment records which address the Veteran's many disorders, but none of these records contains such a diagnosis.  The Board notes that August 2004 private records note the Veteran's complaints of radiating pain - from his waist to his ankles - related to a neurological disorder in his low back disorder.  The Board notes January 2005 VA treatment records in which the Veteran complains of left ankle pain.  But, none of this evidence indicating complaints of pain is medical evidence of a current disorder.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356 (Fed. Cir. 2001).  Indeed, certain evidence supports the finding that the Veteran emerged from service without residuals from his injury.  The Veteran's June 1966 separation reports of medical history and examination were negative for a left ankle disorder.  

Moreover, pursuant to the Board's June 2008 remand, the record now includes a VA compensation examination report dated in August 2008.  The examiner indicated a normal bilateral ankle examination, and "no residual ankle condition noted."  In support, the examiner noted that the claims file had been reviewed, and that it contained no evidence of treatment for an ankle disorder since the original injury.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection).  The examiner added that the Veteran's left ankle was "equal to his right ankle in mobility and function."  The examiner also noted that the Veteran used a cane for "residual [right] leg weakness post multiple back surgeries[.]"  

On the other hand, the Veteran himself has indicated that he has experienced symptoms associated with his left ankle injury since service.  The Board notes that a layperson is generally not capable of opining on matters requiring medical knowledge such as matters involving diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, the Board also notes that lay testimony is competent to establish the presence of observable symptomatology, and may prove sufficient to support a claim for service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, the Veteran's assertions of having a current left ankle disorder that dates back to service are of probative value.  His observations relate to an injury that has been documented in the record.  

Moreover, the Board must also consider the simple fact here that the Veteran underwent surgery on his ankle.  This is not disputed in the record.  Indeed, the August 2008 VA examiner even noted the scar on the Veteran's ankle which evidences the surgery.  It cannot be denied that the mere act of performing surgery on a joint produces residuals, even if those residuals are minimally disabling, as the record indicates they are in this matter.  

In sum, the evidence of record does not preponderate against the Veteran's assertion that he underwent left ankle surgery in service, and that he currently experiences residuals from that surgery.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its merits, the evidence must preponderate against the claim).  As the preponderance of the evidence is not against the Veteran's claim, the benefit-of-the-doubt rule applies.  This is an appropriate case therefore in which to grant the claim by invoking VA's doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of a left ankle injury is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals 

Department of Veterans Affairs


